Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR November 16, 2015 Securities and Exchange Commission treet NE Washington, D.C.20549 Lincoln Life Variable Annuity Account N: 333-193272, 333-193273; 811-08517 Ladies and Gentlemen: On behalf of The Lincoln National Life Insurance Company (the “Company”) and the above-referenced Separate Account, we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of each prospectus for certain variable annuity contracts offered by the Company through the Separate Account otherwise required to be filed under paragraph (c) of Rule 497 would not differ from the form of prospectus, as supplemented, contained in the most recently filed post-effective amendment. Sincerely, Scott C. Durocher
